       Case 1:15-cv-00493-SHR Document 140 Filed 09/11/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLASHIA WILLIAMS,              :              Civil No. 1:15-cv-0493
                                 :
            Plaintiff,           :
                                 :
            v.                   :
                                 :
CITY OF YORK, PENNSYLVANIA, :
and VINCENT MONTE, NICHOLAS :
FIGGE, and TERRY SEITZ, in their :
individual capacities,           :
                                 :
            Defendants.          :             Judge Sylvia H. Rambo

                                     ORDER
      Based on the United States Court of Appeals for the Third Circuit’s opinion,

the court hereby GRANTS summary judgment for all Defendants on the basis of

qualified immunity, DISMISSING all federal claims against Defendants WITH

PREJUDICE. The Third Circuit opinion, however, provides no explanation as to

the implication of its ruling on Plaintiffs’ state law claims, nor does it discuss the

court’s ruling on state immunity. Cf. Jenkins v. City of New York, 478 F.3d 76, 86

& n.7 (2d Cir. 2007) (“Qualified immunity protects an official from liability under

federal causes of action but is not generally understood to protect officials from

claims based on state law.”) (emphasis in original) (collecting cases).

      Nevertheless, without any federal claims pending, the court has no subject-

matter jurisdiction over the state law claims. It therefore will not decide that issue

at this time.     Instead, Plaintiffs’ state law claims are hereby DISMISSED

                                          1
       Case 1:15-cv-00493-SHR Document 140 Filed 09/11/20 Page 2 of 2




WITHOUT PREJUDICE, in case they intend to re-file them in state court. The

Clerk of Courts is therefore ordered to CLOSE this case.

                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: September 11, 2020




                                        2
